                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     MELINA RAZAVI,                                     Case No. 17-cv-07304-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9             v.                                         DISMISS WITHOUT LEAVE TO
                                                                                            AMEND; DISMISSING FEDERAL
                                  10     BENDORF DRIVE APARTMENTS, et al.,                  CLAIMS WITH PREJUDICE;
                                                                                            DISMISSING STATE LAW CLAIMS
                                  11                    Defendants.                         WITHOUT PREJUDICE
                                  12                                                        [Re: ECF 17]
Northern District of California
 United States District Court




                                  13

                                  14          Presently before the Court is Defendants Santa Clara County Housing Authority and
                                  15   Bendorf Apartments, LP’s motion to dismiss pro se Plaintiff Melina Razavi’s first amended
                                  16   complaint in this action. See ECF 17; Memo., ECF 18. Because res judicata bars Plaintiff’s
                                  17   federal claims and the Court declines to exercise supplemental jurisdiction over the remaining
                                  18   state law claims, as discussed below, Defendants’ motion is GRANTED WITHOUT LEAVE TO
                                  19   AMEND; the federal claims are DISMISSED WITH PREJUDICE, and the state law claims are
                                  20   DISMISSED WITHOUT PREJUDICE to Razavi’s bringing them in state court.
                                  21     I.   BACKGROUND
                                  22          On March 19, 2018, pro se Plaintiff Melina Razavi (“Plaintiff” or “Razavi”) filed her First
                                  23   Amended Complaint (“FAC”) in this action, alleging violation of the Americans with Disabilities
                                  24   Act (“ADA”), Federal Fair Housing Amendments (“FFHA”), California Fair Employment and
                                  25   Housing Act, California Unruh Civil Rights Act, and California Civil Code 1942.4, as well as
                                  26   negligence, breach of the implied warranty of habitability, intentional infliction of emotional
                                  27   distress, negligent infliction of emotional distress, and nuisance. See generally FAC, ECF 8.
                                  28          Plaintiff leases an apartment from Defendant Bendorf Drive Apartments, LP (“Bendorf”)
                                   1   at 282 Danze Drive in San Jose, CA. FAC ¶ 6. Plaintiff’s apartment complex is a low-income

                                   2   housing project operated by Defendant Santa Clara County Housing Authority (“Housing

                                   3   Authority”). FAC ¶ 6. Plaintiff “is disabled and/or handicapped.” FAC ¶ 7. Among other

                                   4   allegations, Plaintiff alleges that Bendorf and the Housing Authority (collectively, “Defendants”)

                                   5   have failed to cure habitability defects, refused to accommodate her disability, and are responsible

                                   6   for verbal and physical abuse and injuries she suffered from a dog bite. See FAC ¶¶ 9–29. With

                                   7   respect to her ADA and FFHA claims, Razavi alleges that her neighbors are a nuisance and have

                                   8   harassed and abused her, causing her injury and forcing her to “flee the premises due to the noise

                                   9   and habitability issues.” FAC ¶ 35 (emphasis omitted). Based on these issues, Razavi “submitted

                                  10   reasonable accommodation requests to Defendants asking that Defendants transfer [her] to another

                                  11   facility” so she could have an “equal opportunity to use and enjoy the premises.” FAC ¶ 36

                                  12   (emphasis omitted); see also FAC ¶¶ 20–24. Defendants did not move her. FAC ¶¶ 37–40. Her
Northern District of California
 United States District Court




                                  13   FFHA claims are based on the same allegations. FAC ¶¶ 47, 50.

                                  14          In 2016, Razavi sued Defendants for negligence and violation of the ADA in a separate

                                  15   action, Razavi v. Bendorf Drive Apartments, No. 5:16-cv-01388-BLF (“Previous Action”).1 In

                                  16   that action, the gravamen of the allegations in the first amended complaint (“Previous FAC”)

                                  17   centered on injuries Razavi suffered to her toes and left foot when she ran into a sandbag

                                  18   Defendants had left in the middle of a sidewalk at her apartment complex. See, e.g., Def. Req. for

                                  19   Judicial Not. (“RJN”), Ex B (“Prev. FAC”) ¶¶ 10–14, ECF 19. However, Razavi also alleged that

                                  20   “Defendants also refused to accommodate Plaintiff’s disabilities by refusing to offer her an

                                  21   apartment on the quiet side of the complex” causing her to “suffer[] sleep disruptions and other

                                  22   illnesses due to their refusal to accommodate.” Prev. FAC ¶ 15. In the same allegation, she notes

                                  23   that “Defendants’ refusal to accommodate” made sleeping impossible “mainly due to noise

                                  24   violations, harassments, abuse and other violations.” Prev. FAC ¶ 15. These allegations were

                                  25   incorporated into her ADA claim. Prev. FAC ¶¶ 32, 37.

                                  26
                                  27   1
                                        The Court may take judicial notice of the filings in the Previous Action because they are
                                  28   undisputed matters of public record. See Harris v. Cnty. of Orange, 682 F.3d 1126, 1131–32 (9th
                                       Cir. 2012).
                                                                                        2
                                   1             The Previous Action settled and was dismissed by this Court with prejudice on August 29,

                                   2   2017. See RJN, Ex C. The settlement agreement states that Razavi agreed to release Defendants

                                   3   “from all claims, known or unknown, that Plaintiff had arising out of the incident or the subject

                                   4   action,” and the release “extend[ed] only to the specific facts alleged in the subject action.” Decl.

                                   5   of Melina Razavi, Ex. A (“Settlement Agreement”) ¶ 2.2, ECF 26.2 The incident is defined as the

                                   6   incident in which she injured her foot by running into the sand bag, while the subject action is

                                   7   defined as Razavi v. Bendorf Drive Apartments, No. 5:16-cv-01388-BLF, the Previous Action.

                                   8   Id. ¶ 1.1.

                                   9       II.   LEGAL STANDARD

                                  10             “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  11   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  12   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d
Northern District of California
 United States District Court




                                  13   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts

                                  14   as true all well-pled factual allegations and construes them in the light most favorable to the

                                  15   plaintiff. Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). While a

                                  16   complaint need not contain detailed factual allegations, it “must contain sufficient factual matter,

                                  17   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  18   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

                                  19   facially plausible when it “allows the court to draw the reasonable inference that the defendant is

                                  20   liable for the misconduct alleged.” Id.

                                  21   III.      DISCUSSION

                                  22             In their motion to dismiss, Defendants argue that Plaintiff’s federal law claims should be

                                  23   dismissed with prejudice because they are barred by res judicata. See generally Memo. In

                                  24   addition, Defendants ask the Court to decline to exercise supplemental jurisdiction over the state

                                  25   law claims. The Court agrees that Plaintiff’s federal law claims are barred by res judicata and

                                  26   declines to exercise supplemental jurisdiction over Plaintiff’s state law claims.

                                  27
                                       2
                                  28     Plaintiff asks the Court to consider the terms of the Settlement Agreement in its decision. Opp.
                                       at 4, ECF 25. Defendants do not oppose this request. Reply at 2, ECF 29.
                                                                                         3
                                   1          “The doctrine of res judicata provides that ‘a final judgment on the merits bars further

                                   2   claims by parties or their privies based on the same cause of action.’” In re Schimmels, 127 F.3d

                                   3   875, 881 (9th Cir. 1997) (quoting Montana v. United States, 440 U.S. 147, 153–54 (1979)). Under

                                   4   Federal Rule of Civil Procedure 8(c), res judicata may be raised as an affirmative defense in

                                   5   response to a pleading. To establish the defense of res judicata, a party must prove three elements:

                                   6   “(1) an identity of claims, (2) a final judgment on the merits, and (3) [identity or] privity between

                                   7   parties.” Tahoe–Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077

                                   8   (9th Cir. 2003); see also Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313 (1971).

                                   9   Although res judicata is a defense, a party may assert it in a motion to dismiss where “the defense

                                  10   raises no disputed issues of fact.” Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984).

                                  11          All three requirements for res judicata are met here. First, there is an identity of claims.

                                  12   “Identity of claims exists when two suits arise from ‘the same transactional nucleus of facts.’”
Northern District of California
 United States District Court




                                  13   Tahoe, 322 F.3d at 1078 (quoting Stratosphere Litig. L.L.C. v. Grand Casinos, Inc., 298 F.3d

                                  14   1137, 1143 n.3 (9th Cir. 2002)). Even where the second action may raise new claims, “[n]ewly

                                  15   articulated claims based on the same nucleus of facts may still be subject to a res judicata finding

                                  16   if the claims could have been brought in the earlier action.” Id. In addition to determining

                                  17   whether the suits share the same nucleus of facts, courts also look to the following three factors in

                                  18   determining identity of claims: “(1) whether rights or interests established in the prior judgment

                                  19   would be destroyed or impaired by prosecution of the second action; (2) whether substantially the

                                  20   same evidence is presented in the two actions; [and] (3) whether the two suits involve

                                  21   infringement of the same right.” Howard v. City of Coos Bay, 871 F.3d 1032, 1039 (9th Cir.

                                  22   2017) (quoting Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012)). However, the

                                  23   nucleus of facts criterion is “the most important.” Harris, 682 F.3d at 1132.

                                  24          Razavi’s claims here arise out of the same transactional nucleus of facts. Though Razavi’s

                                  25   Previous FAC centered on the injuries she suffered to her toes and foot, she also plainly alleged

                                  26   that Defendants had failed to accommodate her “by refusing to offer her an apartment on the quiet

                                  27   side of the complex” and failing to remedy the “noise violations, harassments, abuse and other

                                  28   violations.” Prev. FAC ¶ 15. These allegations were incorporated into her ADA claim. These
                                                                                         4
                                   1   same allegations form the sole basis for her ADA and FFHA claims in this case. Namely, she

                                   2   alleges that Defendants failed to accommodate her by declining to move her away from her noisy,

                                   3   abusive, harassing neighbors. FAC ¶¶ 35 –36. Though she did not bring a FFHA claim in her

                                   4   first action, such claims could have been brought in the earlier action based on these same

                                   5   allegations. Plaintiff’s argument to the contrary is unavailing. Opp. at 5. Because the claim is

                                   6   underpinned by the same nucleus of facts, she should have brought her FFHA claim in the

                                   7   Previous Action. Thus, given the similarity between the allegations, the Court finds an identity of

                                   8   claims.

                                   9             As to the second criteria for res judicata, the Previous Action was dismissed with

                                  10   prejudice, which constitutes a final judgment on the merits. Plaintiff argues that res judicata does

                                  11   not apply because the Settlement Agreement in the Previous Action released her claims only as to

                                  12   the incident during which she injured her toes and foot. See Opp. at 4. This is incorrect. The
Northern District of California
 United States District Court




                                  13   Settlement Agreement by its plain terms released Razavi’s claims as to both the “incident”

                                  14   (leading to her toe and foot injuries) and the “subject action” (i.e., the Previous Action).

                                  15   Settlement Agreement ¶ 2.2. Likewise, the Court’s dismissal of the Previous Action with

                                  16   prejudice serves as a prior judgment on the claims in that actions and any claims based on the

                                  17   same nucleus of facts that she could have brought in that action. For these reasons, there was a

                                  18   final judgment on the merits in the Previous Action as to these claims.

                                  19             Third, and finally, the parties in the actions are identical. Plaintiff does not dispute this

                                  20   fact.

                                  21             Accordingly, Plaintiff’s federal claims are barred by res judicata. Because amendment

                                  22   would be futile, these claims are dismissed with prejudice. Having dismissed each of Plaintiff’s

                                  23   federal claims with prejudice, the Court declines to exercise supplemental jurisdiction over

                                  24   Plaintiff’s remaining claims under state law. See 28 U.S.C. § 1367 (“The district courts may

                                  25   decline to exercise supplemental jurisdiction over a claim [brought under supplemental

                                  26   jurisdiction] if . . . the district court has dismissed all claims over which it has original

                                  27   jurisdiction.”)

                                  28
                                                                                             5
                                       IV.    CONCLUSION
                                   1
                                              For the foregoing reasons, the motion to dismiss is GRANTED, the federal claims are
                                   2
                                       DISMISSED WITH PREJUDICE, and the state law claims are DISMISSED WITHOUT
                                   3
                                       PREJUDICE to Razavi’s bringing them in state court.
                                   4

                                   5
                                              IT IS SO ORDERED.
                                   6

                                   7
                                       Dated: January 15, 2019
                                   8
                                                                                    ______________________________________
                                   9                                                BETH LABSON FREEMAN
                                                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
